Citation Nr: 1120584	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-32 766	)	DATE
	)
	)


THE ISSUE

Whether the March 1997 decision of the Board of Veterans' Appeals (Board) that denied service connection for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran (moving party) had active service from January 1966 to November 1967.

This case comes before the Board on a motion by the moving party alleging clear and unmistakable error (CUE) in the March 1997 Board decision.  The written submission of August 2009 specifically alleged CUE in the March 1997 Board decision.  38 C.F.R. § 20.1400(a) (2010).


FINDINGS OF FACT

The March 1997 Board decision that denied service connection for PTSD was adequately supported by the evidence then of record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known in March 1997, were not before the Board in March 1997, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.


CONCLUSION OF LAW

The March 1997 decision that denied service connection for PTSD, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A; 7111 (West 2002); 38 C.F.R. §§ 3.63 (1955); 20.1400-20.1411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to allegations of clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 


Legal Criteria and Analysis

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) The Secretary's failure to fulfill the duty to assist. (3) A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE. 3 8 C.F.R. § 20.1411(a).

In August 2009 the moving party alleged that the Board committed error in its March 1997 decision which denied service connection for PTSD.  He specifically alleged that the Board erred by finding the Veteran had not engaged in combat and therefore, not applying the provisions of 38 U.S.C.A. § 1154(b).

At the time of the March 1997 Board decision, the record included service treatment records which were silent for any treatment for or diagnosis of PTSD or any other psychiatric disorder.  

Also of record was a VA examination report of 1992 which showed a diagnosis of PTSD and which listed the Veteran's claimed stressors.  The reported stressors included: serving on board a ship which was hit by enemy fire several times; cleaning up and picking up dead bodies of injured sailors; and, friends lost overboard.  

An April 1993 letter form the Director of the Environmental Support Group states that in response to an inquiry on behalf of the Veteran for information concerning his PTSD they were able to verify that the USS HENDERSON, to which the Veteran was assigned during his active service, was involved in combat activity during the Veteran's tour of duty aboard the ship in 1966 and 1967.  The letter further stated that the USS HENDERSON served as a plane guard and screening ship; and, conducted search and rescue missions some of which were terminated without making any recoveries, and conducted harassment and interdiction operations requiring her to fire numerous rounds of ammunition at the enemy.  Finally, the letter stated that they were unable to verify that the USS HENDERSON was hit by enemy fire or that the Veteran picked up dead bodies.  Enclosed with the letter were copies of the 1966 and 1967 command history of the USS HENDERSON.  

The command history of the USS HENDERSON showed a fourteen day period when the ship performed harassment and interdicition missions.  It states that she performed 33 missions and fired over 3,400 rounds.  The command history further showed that several search and rescue missions were conducted but none involved personnel from the USS HENDERSON but rather pilots and sailors form neighboring ships.  The command history did not state there were any dead bodies or injured personnel onboard the USS HENDERSON.  Furthermore, there were no reports of incoming enemy fire.  

Finally, of record at the time of the March 1997 Board decision was also the Veteran's DD-214 which showed he was awarded the National Defense Service Medal and the Vietnam Service Medal.    

The mere presence in a combat zone is not sufficient to show that an individual was engaged in combat with the enemy.  Wood v. Derwinski, 1 Vet.App. 190 (1991).

At the time of  the March 1997 Board decision the laws and regulations provided that service connection for PTSD requires medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed inservice stressor actually occurred, and a link established by medical evidence, between current symptomatology and the claimed inservice stressor.  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat, or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1997).

In Moreau v. Brown, 9 Vet. App. 389 (1996), the Court set forth the analytical framework for establishing the presence of a recognizable stressor, the essential prerequisite to support a diagnosis of PTSD and entitlement to service connection. There are two major components to the analysis: (1) whether the evidence demonstrates that stressful events occurred; and, (2) whether the stressful events are sufficient to support a diagnosis of PTSD.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the first component of the Court's analysis under 38 U.S.C.A. § 1154(b) (West 1991), the evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). Whether or not a veteran "engaged in combat with the enemy" must be determined through recognized military citations or other service department evidence.  In other words, the claimant's assertions that he "engaged in combat with the enemy" are not sufficient, by themselves, to establish this fact.  The record must first contain recognized military citations or other supportive evidence to establish that he "engaged in combat with the enemy."  If the determination with respect to this step is affirmative, a second step requires that the veteran's lay testimony regarding the claimed stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be credible and consistent with the circumstances, conditions, or hardships of such service.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Where the veteran did not engage in combat with the enemy, or where the claimed stressor is not related to combat, his uncorroborated testimony, by itself, is insufficient to establish the alleged noncombat stressor. Instead, the record must contain service records or other credible supporting evidence which corroborate the veteran's testimony as to the occurrence of the claimed stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

After a review of the evidence of record at the time of the March 1997 Board decision, the Board finds that there was no clear and unmistakable error in that decision.  

At the outset, the Board finds that the moving party has raised a valid allegation of CUE.  Indeed, the moving party argues that the Board improperly applied the provisions of 38 U.S.C. § 1154 (b), provided a factual basis for the allegation and stated why the result would have been different had it not been for the alleged error.  Therefore, the moving party's motion complies with the requirements of 38 C.F.R. § 20.1404(b).

Initially, the Board notes that the moving party in arguing CUE, relies on case law, such as Sizemore v. Principi, 18 Vet. App. 264 (2002), and Pentecost v. Prinicpi, 16 Vet. App. 124 (2002), and a General Counsel's opinion, VAOPGCPREC 12-99, which post-date the March 1997 decision.  However, in reviewing whether there was CUE in a previous decision, the Board must look at the evidence and law as it stood at the time of the prior decision.  As such, the moving party's reliance on precedents which post-dates the March 1997 Board decision is not proper argument for CUE.

After a careful review of the evidence at the time of the March 1997 decision, the Board finds that the finding that the Veteran did not engage in combat was supportable.  Indeed, the ESG report specifically stated that they could not verify that the USS HENDERSON received enemy fire during the time that the Veteran was on board the ship.  It was found that the USS HENDERSON fired over 3,400 rounds and performed 33 missions, however, none involved the receipt of enemy fire.  Accordingly, the ESG reports and the command history of record at the time of the March 1997 decision did not support the Veteran's allegations of having engaged in combat.  

The moving party argues that the ESG report specifically states that the USS HENDEROSN was involved in combat activity during the Veteran's tour on board the ship.  However, the report went on to describe the extent of the "combat activity" and none included receiving enemy fire.  Indeed, it was specifically noted that it could not be corroborated that the ship ever came under enemy fire.  Accordingly, the Board found in March 1997 that the Veteran was in a combat zone but had not engaged in combat himself.  Relying on the Court's holding in Zarycki, supra, the Board found service in a combat zone was not enough to find the Veteran engaged in combat himself.  The Board, in March 1997, made a factual finding that was reasonable within the facts and law existing at the time.  The moving party has a different interpretation of the evidence and disagrees with its interpretation.  A disagreement with the way the facts were interpreted cannot form the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(3) (2010).

The Board acknowledges the moving party's argument that the Veteran's ship was involved in search and rescue operations some of which were not successful and that this claimed stressor was corroborated by the ESG report.  However, the Board found in March 1997 that while the ESG report noted the search and rescue missions, the command history showed the missions did not involve any personnel from the Veteran's ship but rather involved pilots and personnel form neighboring ships.  The Veteran has specifically alleged a stressor which involved search and rescue missions for his friends and the Board found that since none of the search and rescue operations involved personnel from the Veteran's ship, the claimed stressor was not corroborated by the evidence.  The Board finds this is a reasonable finding of fact considering the evidence of record at the time.  Again, the moving party is simply disagreeing with the interpretation of the facts, and as noted, this is not sufficient for a finding of CUE.  38 C.F.R. § 20.1403(d)(3) (2010).

Finally, the Board notes the moving party's argument that the Board committed legal error in not making a credibility determination as required by Cohen v. Brown, 10 Vet. App. 128 (1997).  The moving party argues that the Court held in Cohen that it was legal error when the Board fails to make a finding as to the credibility of a veteran's testimony describing his duties in combat.  However, the holding in Cohen was that the Board erred in failing to make express findings as to whether the veteran had engaged in combat.  Cohen, 10 Vet. App. at 145.  The Board specifically found in its March 1997 decision that the evidence did not support the Veteran's allegations that he was involved in combat, that the ship had come under fire, and that he picked up dead and injured bodies.  In so finding, the Board complied with the requirement under Cohen and also rejected the Veteran's allegations, and therefore finding them not credible.  The Board finds that there was no legal error in the March 1997 decision, and therefore there is no finding of CUE.  

Although we find that there was a valid assertion of CUE, the premise behind the motion to revise on the basis of clear and unmistakable error is fundamentally flawed.  The argument is to the effect that if it had been found that the Veteran engaged in combat with the enemy then service connection for PTSD would have been granted.  This is a misinterpretation of law.  CUE must be the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  Section 1154(b) does lower certain evidentiary standards for a combat veteran, if consistent with the circumstances, conditions or hardships of such service.  However, nothing in the case law suggests that VA must accept such proffered evidence if it is known that the allegations are inconsistent with such service and that there is clear and convincing evidence to the contrary.  As noted by the Court, of course, the Secretary is not required to accept every bald assertion made by a veteran as to service incurrence or aggravation of a disability.  As Congress explained in 1941, when the law which is now § 1154 was enacted, the matter of service connection is a factual determination which must be made by the Secretary based upon the evidence in each individual case.  Smith v. Derwinski, 2 Vet.App. 137, 140 (1992).  As noted by the Federal Circuit in Collette, section 1154(b) requires a sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  However, VA may rebut the presumption by presenting clear and convincing evidence to the contrary.  Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  Clearly, merely establishing a combat status for the Veteran would not have been outcome determinative because it is just one factor to be considered.  

For the reasons stated above, the Board finds that the March 1997 decision to deny service connection for a PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-20.1411 (2010).  Consequently, the motion for reversal or revision of the March 1997 Board decision denying entitlement to service connection for a PTSD on the grounds of CUE must be denied.  


ORDER

The March 1997 Board decision denied service connection for PTSD was not clearly and unmistakably erroneous.  The appeal is denied.



                       ____________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



